TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-22-00726-CV




  In re Calvin Walling McGowan, Individually and as trustee of the Elizabeth M. Blount
 2012 Trust, Trustee of the Jane M. Brigman 2012 Trust, Trustee of the Anne M. Schooler
  2012 Trust, and as Executor of the Estate of Calvin B. McGowan, deceased: McGowan
 Ranch, LLC; Calvin Ogden McGowan, Individually and as Trustee of the Calvin Ogden
  McGowan 2020 Trust; Cora Caleene M. Kothmann, Individually and as Trustee of the
                          Cora McGowan Kothmann 2020 Trust;




                   ORIGINAL PROCEEDING FROM TOM GREEN COUNTY



                                            ORDER


PER CURIAM

               Relator Calvin Walling McGowan has filed a petition for writ of mandamus and

emergency motion for temporary stay of further proceedings in the trial court. See Tex. R. App.

P. 52.1, 52.10(a). We grant the motion and temporarily stay all proceedings pending further

order of this Court. See id. 52.10(b). The Court orders the real party in interest to file a response

to the petition for writ of mandamus on or before November 28, 2022.

               It is ordered on November 15, 2022.



Before Chief Justice Byrne, Justices Triana and Smith